t c memo united_states tax_court john e wall petitioner v commissioner of internal revenue respondent joanne wall petitioner v commissioner of internal revenue respondent docket nos filed date these are gift_tax valuation cases in which the transferred property 1s nonvoting common_stock of a family_corporation given by petitioners to trusts for their children the value per share determined by the statutory notices exceeded the value claimed in the gift_tax returns by only percent the reports prepared by the experts for trial came up with values that widened the gap between the parties’ initial positions in 74_tc_441 the court suggested that valuation cases should be settled and warned the parties that in some cases the court might be persuaded to adopt the position of one party rather than to split the difference between their positions these are such cases held the determination of value in the statutory notices is sustained rex a guest and melvin l katten for petitioners michael f o’donnell and george w bezold for respondent memorandum findings_of_fact and opinion beghe judge respondent determined a dollar_figure deficiency in petitioner john eb wall’s gift_tax for calendar respondent also determined a dollar_figure deficiency in the gift_tax of mr wall’s spouse petitioner joanne wall mrs wall is a party to these consolidated cases solely because petitioners elected to treat mrs wall as the donor of one-half of the gifts mr wall made during see sec_2513 ' the only issue for decision is the fair_market_value as of date of big_number shares of demco inc nonvoting common_stock which mr wall gave on that date to trusts for the benefit of his children petitioners claimed on their gift_tax returns that the fair_market_value of the stock was dollar_figure per share respondent asserted in the statutory notices that the correct value was dollar_figure per share approximately percent more than the value claimed by petitioners all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure unless otherwise specified findings_of_fact petitioners resided in madison wisconsin when they filed the petitions in the cases at hand demco inc demco is a wisconsin corporation that has elected to be an s_corporation for federal_income_tax purposes mr wall was demco’s sole stockholder immediately before the gifts in issue he owned all big_number issued and outstanding shares of demco’s voting common_stock and all big_number issued and outstanding shares of demco’s nonvoting common_stock on date mr wall as grantor and michael o hartz as trustee created two irrevocable trusts for the benefit of each of mr wall’s children of these trusts were known as annual exclusion trusts and were known as nonvoting_stock trusts also on date mr wall gave shares of his demco nonvoting common_stock to each of the annual exclusion trusts and shares of his demco nonvoting common_stock to each of the nonvoting_stock trusts as a result of these transactions mr wall gave shares of the demco nonvoting common_stock to trusts for the benefit of each of his children for total gifts of big_number shares collectively the gifts after the gifts mr wall continued to own all big_number shares of demco’s voting common_stock and the remaining big_number shares of demco’s nonvoting common_stock demco’s stock was not listed on an exchange on or around the date of the gifts and there was no other public market for demco stock demco’s history and business demco is a direct mail distributor and manufacturer of office supplies furniture and accessories demco’s principal customers are libraries schools and professional and business offices demco distributes its products nationwide and has over big_number customers demco started doing business in as part of the democrat printing company of madison wisconsin in demco was chartered as demco library supplies inc a company owned and operated by norman bassett in date demco became a wholly owned subsidiary of george banta co of menasha wisconsin a publicly owned educational printer in following a failed takeover attempt by another corporation demco’s management including mr wall who was then demco’s president and chief_executive_officer acquired demco’s stock in a leveraged_buyout demco’s headquarters are in madison wisconsin at the time of the gifts demco also operated a big_number square foot distribution facility in fresno california and a big_number square foot distribution manufacturing and converting facility in deforest wisconsin demco had built a strong reputation for quality service and moderate pricing by the time of the gifts all of which gave demco good name recognition and a strong market position demco also had a strong continuing customer base which generated repeat business demco had an experienced management team at the time of the gifts that had worked together for many years demco’s relationship with its workforce which was nonunion was good turnover was low and demco had not experienced any difficulty recruiting qualified employees at all levels during the year immediately prior to the gifts demco had approximately employees demco’s net_revenues and net_income for the years prior to the gifts and demco’s projected net_revenues and net_income for the year of the gifts as projected by management around the time of the gifts were as shown in the following table the financial information in the table was compiled from demco’s audited and unaudited financial statements and management’s projections for as adjusted by petitioners’ expert donna j walker ms walker to eliminate the results of demco’s media division which was sold in respondent’s continued year net_revenues net_income dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number projected big_number big_number as the foregoing table shows demco’s net_revenues increased steadily from to and were projected to continue to increase in demco’s net_income however decreased from then fell more sharply in but was projected to recover in the decrease in demco’s net_income was not caused by any increase in demco’s cost_of_goods_sold demco’s gross margin increased from percent of net_revenues in to percent of net_revenues in rather demco’s declining profitability was attributable to increases in its marketing and administrative expenses from to demco’s marketing expenses increased from percent of net_revenues to percent administrative expenses increased even more sharply over the same period from percent of net_revenues to percent continued expert gary l schroeder mr schroeder considered this information to be reliable and used it to prepare his report demco’s management predicted that these trends would be reversed and that demco’s net_income would return to historic levels in nevertheless at the beginning of general economic conditions were unfavorable and demco’s principal customers libraries and schools were suffering from budget cuts however many economists predicted that a weak recovery would begin in mid to late media division sale from about or to date demco operated two other businesses which the parties refer to as demco’s media division one of these businesses converted paperback books for use in school libraries by rebinding the books in hard covers using demco’s turtle back process the other business provided periodical subscriptions management services for libraries in date demco discontinued the operations of the media division and sold the division’s assets to a limited_partnership an s_corporation owned entirely by mr wall was the purchasing partnership’s l-percent general_partner an irrevocable_trust for the benefit of mr wall’s family was the purchaser’s 99-percent limited_partner in particular mr wall testified that the expenses of a poorly performing division had caused earnings to decline by approximately dollar_figure that division was later terminated the sales_price for the media division’s assets was dollar_figure of this amount demco received dollar_figure in cash it also received the purchasing partnership’s note media note for the remaining dollar_figure due the media note was collateralized by substantially_all of the acquired assets and bore interest at dollar_figure percent mr wall expected demco to receive full payment of the media note and the note’s outstanding principal_amount had been reduced to approximately dollar_figure by the time of trial prior transactions in demco stock the parties have identified six transactions in demco stock that occurred between and the gifts in all six transactions involved the sale or repurchase of stock to or from demco employees three of the transactions occurred more than years before the gifts the three others occurred approximately years before the gifts on date when demco redeemed a total of shares of its voting common_stock from three of its officers the redeemed shares were subject_to a buy-sell_agreement at the time of the redemptions the redemptions were not made pursuant to that agreement because neither of the events that would have triggered the agreement the death or termination of employment of any of the officers shareholders had occurred the redemption price paid to each officer was instead determined through individual negotiations however under the terms of the buy-sell_agreement each officer ultimately would have been entitled to receive the book_value of his stock upon his death or earlier termination of employment ’ the parties agree that the book_value of the redeemed stock shortly before the redemptions was dollar_figure per share the average redemption price of dollar_figure per share therefore exceeded that book_value by approximately percent demco’s equity_capital immediately before the redemptions consisted of big_number shares of voting common_stock big_number of which were owned by mr wall the shares redeemed therefore represented a one-third voting but noncontrolling interest in demco if the average redemption price was equal to the fair_market_value of the redeemed stock and each share of demco’s stock had the same value then after adjusting for the greater number of shares big_number outstanding at the time of the gifts the dollar_figure average redemption price would have been eguivalent to approximately dollar_figure per share as matters turned out two of the officers did not retire until years after the redemptions in the third officer was still employed by demco at the time of trial date the calculation is dollar_figure average redemption price per share times big_number shares outstanding after redemption equals dollar_figure post-redemption value divided by big_number shares outstanding at time of gifts equals dollar_figure per share -- - demco’s net_income fell sharply during the years between the redemptions and the gifts opinion preliminary observations before discussing our findings and analysis of value we make some observations about the cases at hand and about valuation cases generally first the parties’ original positions as set forth in the gift_tax returns and the statutory notices were not very far petitioners asserted before trial that the redemptions and the sale of the media division had never been properly raised as issues by respondent petitioners objected on that ground to our consideration of any facts or issues relating to those transactions notwithstanding their objections petitioners introduced evidence at trial concerning the redemptions and the media division sale petitioners’ briefs do not mention any objection to our consideration of this evidence moreover petitioners’ briefs contain extensive proposed findings_of_fact concerning both the redemptions and the media division sale they also set forth petitioners’ arguments on the effect those transactions should have on our determination of the fair_market_value of demco stock as a result petitioners have waived their objections see 84_tc_693 affd without published opinion 789_f2d_917 4th cir estate of miller v commissioner tcmemo_1998_416 objection to admission of testimony held waived because objecting party’s brief proposed finding of fact and set forth argument based on that testimony we also note that the original report of petitioners’ expert ms walker discussed both the redemptions and the media division sale petitioners submitted a copy of that report with their gift_tax returns and rely on it in the cases at hand apart the dollar_figure value determined in the notices was only percent greater than the dollar_figure value claimed in the returns second this litigation has not helped the parties settle and compromise their differences to the contrary it has driven the parties further apart the overall value of dollar_figure per share set forth in the revised report of petitioners’ expert donna j walker ms walker is lower than the value claimed in the gift_tax returns the overall value of dollar_figure per share set forth in the report of respondent’s expert gary l schroeder mr schroeder is higher than the value determined in the statutory notices although respondent has not asserted an increased deficiency ’ in light of these observations what the court had to say in 74_tc_441 concerning the pure factual issue of valuation is particularly germane to the cases at hand as the court repeatedly admonished counsel at trial the issue is more properly suited for the give and take of the settlement process than adjudication the existing record reeks of stubbornness rather than flexibility on the part of both parties based upon an overzealous effort to infuse a talismanic precision into their respective views as to valuation ’ notwithstanding their differing conclusions about value the parties’ experts agree on many important matters concerning the proper measure of demco’s historical financial performance the methods to be used to appraise value based on that performance and the availability and magnitude of lack of marketability and nonvoting_stock discounts see infra p we are convinced that the valuation issue is capable of resolution by the parties themselves through an agreement which will reflect a compromise solomon-like adjustment thereby saving the expenditure of time effort and money by the parties and the court- -a process not likely to produce a better result indeed each of the parties should keep in mind that in the final analysis the court may find the evidence of valuation by one of the parties sufficiently more convincing than that of the other party so that the final result will produce a significant financial defeat for one or the other rather than a middle-of- the-road compromise which we suspect each of the parties expects the court to reach id pincite- citations omitted of course because the parties have insisted that we value the demco stock we shall do our job for the reasons set forth below we conclude petitioners have not shown that the value of the gifts was less than the dollar_figure per share respondent determined in the statutory notices to the contrary the record persuades us that the value was at least equal to that amount in reaching this conclusion we are not imposing a sanction on petitioners cf the taxpayer’s argument in estate of 748_f2d_1109 6th cir revg on another ground tcmemo_1982_440 nor should buffalo tool die be interpreted as expressing an intention to do so in any comparable circumstances see 86_tc_547 we have merely found respondent’s original determination in the statutory notices to be closer to the actual value than either petitioners’ return position or the position taken in petitioners’ expert’s revised report relevant law sec_2512 provides that if a gift is made in property the value thereof at the date of the gift shall be considered the amount_of_the_gift value for this purpose is fair_market_value ie the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see sec_25 gift_tax regs see also 411_us_546 mr wall gave big_number shares of demco nonvoting common_stock to trusts for the benefit of his children on date the cases at hand therefore reguire us to determine the fair_market_value of that demco stock as of the date of the gifts date if stock is listed on an exchange or there is otherwise a market for the stock fair_market_value generally is determined by reference to the stock’s guoted selling prices or bid and asked prices at or around the time of the gift see sec_25_2512-2 gift_tax regs if there is no market for the stock arm’ s-length transactions made in the normal course of business within a reasonable_time before or after the date of the gift may be the best evidence of fair_market_value see 87_tc_78 79_tc_938 73_tc_266 demco stock was not listed on an exchange at the time of the gifts and there was no other public market for demco stock the parties have identified six transactions in demco stock occurring prior to the gifts however three of these transactions occurred more than years before the gifts the three others the redemptions from demco’s officers were consummated almost years before the gifts demco’s net_income declined sharply during those years moreover the officers whose stock was redeemed would have been entitled under the terms of the buy- sell agreement to receive the book_value of the stock upon their deaths or earlier terminations of employment the redemption price actually paid was only slightly higher than book_value for all these reasons the redemptions and other prior transactions in demco stock are not the best evidence of and should not by themselves determine the fair_market_value of demco stock on the date of the gifts in cases such as those at hand where there is no market for the stock to be valued and there are no dispositive arm’s-length transactions fair_market_value is to be determined by taking all -- - relevant factors into account see sec_25_2512-2 gift_tax regs the factors we must consider are those that an informed buyer and an informed seller would take into account see 325_f2d_934 8th cir affg tcmemo_1961_347 revrul_59_60 1959_1_cb_237 has been widely accepted as setting forth the appropriate criteria to consider in determining fair_market_value 94_tc_193 it lists the following factors to be considered which are quite similar to the relevant factors listed in sec_25_2512-2 gift_tax regs a the nature of the business and the history of the enterprise from its inception b the economic outlook in general and the condition and outlook of the specific industry in particular petitioners’ expert ms walker stated that the three transactions in demco stock that occurred more than years before the gifts were not deemed relevant to the valuation due to the passage of time by contrast ms walker asserted that the redemptions were not conclusively indicative of fair_market_value due to the buy-sell_agreement however she never stated that they were irrelevant we agree with ms walker’s conclusion that none of the prior transactions is determinative however we believe that the redemptions which took place at a price equivalent to approximately dollar_figure per share are nevertheless relevant evidence of the value of the gifts to be taken into account with all other_relevant_factors although the three officers shareholders could have received book_value for their stock upon their deaths or terminations of employment two of the officers did not choose to retire until years after the redemptions the third was still in demco’s employ at the time of trial -- - c the book_value of the stock and the financial condition of the business d the earning capacity of the company e the dividend-paying capacity f whether or not the enterprise has goodwill or other intangible value g sales of the stock and the size of the block of stock to be valued h the market price of stocks of corporations engaged in the same or a similar line_of_business having their stocks actively_traded in a free and open market either on an exchange or over-the-counter in short the fair_market_value of the demco stock is a question of fact that depends on all the circumstances see 250_f2d_242 sth cir affg in part and remanding in part on another ground tcmemo_1956_178 estate of newhouse v commissioner supra pincite 84_tc_285 the weight to be accorded any particular evidentiary factor is also to be determined by the circumstances see sec_25_2512-2 gift_tax regs as is customary in valuation cases the parties primarily rely on expert opinion evidence to support their positions we evaluate expert opinions in light of the demonstrated qualifications of each expert and all other evidence in the record see anderson v commissioner supra pincite parker v commissioner supra pincite we have broad discretion to evaluate the overall cogency of each expert's analysis ’ 838_f2d_330 9th cir quoting 783_f2d_906 9th cir affg in part and revg in part t c memo affg in part and revg in part on another ground tcmemo_1986_318 expert testimony sometimes aids the court in determining value sometimes it does not particularly when the expert is merely an advocate for the position argued by one of the parties see eg 94_tc_570 92_tc_101 we are not bound by the formulas and opinions proffered by an expert witness and will accept or reject expert testimony in the exercise of sound judgment see anderson v commissioner supra pincite estate of newhouse v commissioner supra pincite 92_tc_312 where necessary we may reach a determination of value based on our own examination of the evidence in the record see 945_f2d_92 5th cir citing 538_f2d_927 2d cir affg t c memo moreover while we may accept the opinion of an expert in its entirety see buffalo tool die manufacturing co v commissioner t c pincite we may be selective in the use of any part of such opinion or reject the opinion in its entirety see 102_tc_149 -- - and authorities cited therein finally because valuation necessarily results in an approximation the figure at which we arrive need not be directly attributable to specific testimony if it is within the range of values that may properly be arrived at from consideration of all the evidence see silverman v commissioner supra pincite 302_f2d_790 2d cir petitioners’ expert’s reports petitioners rely on two reports prepared by ms walker as the primary evidence in support of their position ms walker received a bachelor of arts degree from the university of wisconsin at madison she is a chartered financial analyst anda member of the american society of appraisers holding the accredited senior appraiser business valuation designation ms walker prepared her first report several years before trial a copy of that report was submitted with petitioners’ gift_tax returns for the year in issue ’ ms walker prepared a revised report shortly before trial to respond to respondent’s criticism of ms walker’s failure to include an income-based although ms walker’s original report concluded that the overall value of the gifts was dollar_figure per share petitioners reported a percent higher value dollar_figure per share on their gift_tax returns mr wall testified that the reason for this was his accountants’ advice based on their experience with respondent’s local personnel that the lack of marketability and nonvoting_stock discounts determined by ms walker might better be a little more conservative determination of value in her original report ms walker was a principal of willamette management associates inc when she prepared her original report she was a principal of columbia financial advisors inc when she prepared her revised report she was still a principal of columbia at the time of trial respondent stipulated ms walker’s qualifications and expert status ms walker’s original report in her original report ms walker relied almost entirely on the guideline public company or market-based approach to appraise the fair_market_value of the demco stock ’ in one variation of this approach ms walker calculated several measures of demco’s historical financial performance she then used her guideline company data to determine how the public stock markets would have valued a company with those performance measures in the other variation ms walker applied the guideline public company data to three measures of demco’s projected financial performance for the year of the gifts ms walker’s original report did include one income- based approach in which ms walker appraised demco’s value by capitalizing demco’s distributions to stockholders for as adjusted by ms walker however ms walker concluded that this approach deserved very little weight - - historical performance measures approach to avoid having to take into account differing amounts of leverage ms walker decided to perform her analysis on a debt free basis she examined demco’s audited and unaudited financial statements for the years prior to the year of the gifts ie for she then used those statements to develop measures of what demco’s financial performance would have been if it had had no debt ' the debt-free performance measures ms walker developed were the following earnings before interest and taxes ebit for and for eharnings before depreciation including amortization interest and taxes ebdit for and debt free net_income dfni for and debt free cash-flow dfcf for and debt free book_value of total invested capital bvic for ms walker determined that seven publicly traded companies were sufficiently similar to demco to serve as guideline companies ’ she examined the performance measures and trading ‘t because she wanted to perform her analysis ona continuing operations basis ms walker further adjusted her performance measures to eliminate financial results attributable to demco’s media division which was sold in date ‘2 the companies were action products international inc continued prices of the guideline companies in order to determine the multiples of the performance measures at which the public stock markets valued the total invested capital of the guideline companies applying these multiples to demco’s performance measures and giving greater weight to the indicated values developed from the earnings based measures ms walker determined that the publicly traded equivalent value of demco’s total invested capital as of date was dollar_figure ms walker then subtracted the book_value of demco’s debt dollar_figure from this amount to conclude that the indicated fair_market_value of demco’s equity before applying any discounts was dollar_figure because the guideline public company method determines value by reference to the trading prices of minority interests ms walker did not apply a minority discount to her indicated value of demco’s equity however on the basis of several studie sec_12 continued banta corp educational development corp kleer-vu industries inc library bureau inc stuart hall co inc and united stationers inc ‘3 although ms walker’s reports appraised the value of demco stock as of date the day before the date of the gifts the parties have not suggested and nothing in the record suggests that ms walker’s opinion would be any different with respect to the stock’s value as of the date of the gifts for convenience we hereinafter discuss ms walker’s reports and opinions as though they referred to fair_market_value as of the date of the gifts rather than the day before comparing the trading prices of restricted_stock with freely traded stock and other studies comparing the trading prices of stock before and after initial public offerings ms walker concluded that a 40-percent lack of marketability discount should be applied to her guideline public company value in addition on the basis of other studies comparing prices of voting and nonvoting_stock ms walker concluded that a further 5-percent discount should be applied to reflect the nonvoting status of the stock given by mr wall after having applied these discounts under ms walker’s historical performance measures guideline public company approach the fair_market_value of the demco nonvoting common_stock as of the date of the gifts was dollar_figure per share forecasted-barnings approach ms walker also applied the guideline public company approach to demco’s projected_earnings for the year of the gifts using projections made by demco’s management ms walker calculated three forecasted earnings measures for demco ebit ebdit and after tax earnings applying multiples derived from two of her guideline companies to these forecasted earnings ‘4 the calculation is total equity value times minus lack of marketability discount times minus nonvoting discount divided by number of shares outstanding or dollar_figure times times divided by big_number equals dollar_figure per share - - measures ms walker concluded that the publicly traded equivalent value of demco’s equity was dollar_figure this is not materially different from the dollar_figure value ms walker determined using historical performance measures conclusion of ms walker’s original report giving great weight to the two guideline company approaches historical performance and forecasted earnings and giving very little weight to a capitalized distributions approach ’ ms walker concluded that the publicly traded egquivalent value of demco’s equity was dollar_figure after applying the 40-percent lack of marketability and 5-percent nonvoting discounts ms walker concluded that the fair_market_value of the demco nonvoting common_stock on the date of the gifts was dollar_figure per share ’ ms walker’s revised report in date ms walker prepared a revised report appraising the value of the demco stock this report was prepared in response to respondent’s criticism that ms walker’s original report had failed to include an income-based determination of demco’s value in response to respondent’s 's see supra note 1e the calculation is dollar_figure times times divided by big_number equals dollar_figure per share which ms walker rounded to dollar_figure criticism ms walker’s revised report combined an income-based approach with the market-based approach of her original report ms walker’s income-based approach in general a market-based appraisal concentrates ona company’s historical performance measures and by reference to guideline public company multiples attempts to determine the price at which the stock of a company with those performance measures would trade an income-based appraisal by contrast is more forward looking it attempts to predict and then determine the present_value of all future returns an investor could expect to receive from an investment in the subject company see pratt et al valuing small businesses and professional practices 3d ed ’ because an income-based approach attempts to value directly the future cash-flows that will be generated by an investment in the subject company it will produce accurate results only if an accurate forecast of the company’s future earnings is available see id pincite it appears from the record that at the time of ‘7 as ms walker’s reports and testimony made clear no bright line separates market-based appraisal methods from income- based methods for example ms walker’s market-based appraisal used some performance measures derived from demco’s forecasted income for also both ms walker and respondent’s expert mr schroeder determined the discount or capitalization rates used in their income-based appraisals by reference to the actual rates of return available on publicly traded investments see infra pp and pp - - the gifts demco’s management had only predicted year of future results ms walker stated in her revised report that she normally would have a to 5-year forecast available when performing an income-based appraisal it is important to note that because ms walker did not have a long-term forecast she did not attempt to predict demco’s future cash-flows for use in her income-based analysis moreover because demco’s historical cash-flow varied greatly from year to year ms walker did not use demco’s historical cash-flows in her analysis either instead ms walker used demco’s historical results to develop what she called demco’s normalized free cash-flow she then simply assumed that this cash-flow would grow percent per year indefinitely after more particularly in her income-based appraisal ms walker examined demco’s operating results for and its forecasted results for used those results to derive what she called demco’s normalized free cash-flow or dividend paying capacity assumed this normalized cash-flow would continue indefinitely after and grow percent per year and determined the present_value of that indefinite cash-flow using a 75-percent capitalization rate ’ as the preceding ms walker described this method as a form of the constant growth dividend discount model ms walker stated that she typically used this method when she did not have a long- continued - - sentence makes clear the two key variables in this approach are demco’s normalized free cash-flow and the appropriate discount or capitalization rate to be used to determine the present_value of that cash-flow in order to determine demco’s normalized free cash-flow ms walker began by adding demco’s to pretax income to its forecasted pretax income she then divided that sum by the number of years in the period to arrive at an average annual pretax income of dollar_figure ms walker then made the following adjustments to this average to arrive at normalized free cash- flow she subtracted hypothetical income taxes at a percent rate continued term forecast for the subject company because demco is an s_corporation it is not subject_to federal_income_tax and pays only a small amount of state_income_tax nevertheless ms walker computed demco’s normalized free cash-flow by subtracting a hypothetical income_tax at a percent rate from demco’s average income for this is referred to as tax-effecting demco’s income as ms walker acknowledged in her testimony appraisers disagree on whether it is appropriate to tax-effect the income of an s_corporation the argument in favor of tax-effecting stresses that many potential buyers of s_corporations are c corporations because a c_corporation would be unable to maintain a target company’s s_corporation status following an acquisition the c_corporation would tax-effect the s corporation’s income at c_corporation rates in deciding how much it would pay for the s_corporation see trugman understanding business valuation a practical guide to valuing continued she subtracted an amount equal to percent of demco’s working_capital in because she assumed working_capital would grow from that level at a 5-percent rate she added an amount equal to percent of demco’s indebtedness in because she assumed debt would increase from that amount at a 5-percent rate she subtracted an amount equal to the excess of demco’s average capital expenditures_for over its average depreciation and amortization for that period she increased the overall result by percent because she assumed demco would grow percent from to on the basis of all these calculations and assumptions ms walker determined that demco’s normalized free cash-flow for would be dollar_figure continued small to medium-sized businesses pincite by contrast the argument against tax-effecting stresses that although an s corporation’s stockholders are subject_to tax on the corporation’s income they are generally not subject_to a second level of tax when that income is distributed to them this could make an s_corporation at least somewhat more valuable than an equivalent c_corporation however tax-effecting an s corporation’s income and then determining the value of that income by reference to the rates of return on taxable investments means that an appraisal will give no value to s_corporation status in her revised report ms walker computed the present_value of demco’s tax-effected cash-flow using a capitalization rate determined by reference to the market rates of return on treasury securities and common stocks see infra pp the interest and dividends on such investments are fully taxable to their holders because this methodology attributes no value to demco’s s_corporation status we believe it is likely to result in an undervaluation of demco’s stock see gross v commissioner tcmemo_1999_254 - - ms walker developed her capitalization rate in part by reference to two sources the yield on long-term treasury securities as set forth in the report of respondent’s expert and the rates of return on publicly traded stocks the ibbotson data as set forth in ibbotson associates stocks bonds bills inflation yearbook as ms walker correctly noted respondent’s expert stated in his report that in date the rate of return on a risk- free investment long-term treasury securities was percent according to ms walker the ibbotson data revealed that historically the annual return on the standard poors composite common_stock index s p was percentage points higher than a risk-free return it also revealed that the annual return on stocks of smaller companies wa sec_5 percentage points higher than the overall s p return ms walker was of the opinion that because demco was significantly smaller than the average small public company investors would demand an additional risk premium of dollar_figure percentage points one-half the percentage_point additional return on small company stocks on any investment in demco stock we note that in her original report ms walker stated that at the end of the yield on 30-year treasury bonds was only dollar_figure percent she also stated that this yield was expected to be dollar_figure percent in date and dollar_figure percent at the end of - - therefore on the basis of the ibbotson data and her opinion ms walker concluded that an appropriate capitalization rate for demco was dollar_figure percent calculated as follows a percent risk-free rate plus a 4-percent equity-risk premium plus a 1-percent small company risk premium and plus an additional 55-percent premium to reflect demco’s exceptionally small size taking her normalized free cash-flow of dollar_figure and capitalizing this at a net rate of dollar_figure percent e dollar_figure percent capitalization rate less 5-percent assumed growth rate ms walker concluded that under her income-based method the value of demco’s equity would be dollar_figure ms walker also concluded in her revised report as she had in her original report that a 40-percent lack-of-marketability discount and a 5-percent nonvoting discount should be applied after applying these discounts the value of the nonvoting demco common_stock on the date of the gifts under ms walker’s income- based analysis was dollar_figure per share conclusion of ms walker’s revised report ms walker’s original report concluded that the fair_market_value of the demco nonvoting common_stock as of the date of the gifts was dollar_figure per share as noted under ms walker’s income-based analysis the stock’s value was dollar_figure per share -- - in her revised report ms walker relied on both her market- based and her income-based results to arrive at her final opinion on the value of the demco stock giving these methods equal weight and after rounding ms walker stated in her revised report that in her opinion the value of the demco nonvoting common_stock was dollar_figure per share on the date of the gifts ms walker’s testimony although ms walker’s revised report was more recent than and incorporated the conclusions of her original report ms walker did not disavow her original report at trial to the contrary ms walker testified that it remained her opinion that her original report’s dollar_figure conclusion was a reasonable indication of fair_market_value she further observed that valuation is not an exact science as she saw it her revised report simply indicated that one could justify a lower value than her original report’s dollar_figure value if one chose to do so respondent’s expert’s report respondent primarily relies on the date report of gary l schroeder to support respondent’s position mr mr schroeder had prepared an earlier version of his report in date respondent relied on that report to prepare the statutory notices mr schroeder’s report had concluded that the overall value of the gifts was dollar_figure per share the same amount asserted in the statutory notices mr schroeder’s date report concluded that the overall value was dollar_figure per share continued --- - schroeder is associated with the st louis area office of mentor valuations inc like ms walker mr schroeder is a member of the american society of appraisers and holds the accredited senior appraiser business valuation designation mr schroeder’s report employed both a guideline public company approach and an income-based approach to appraise the value of the demco stock mr schroeder’s guideline company approach except for its treatment of the media note discussed immediately below and its conclusion as to value mr schroeder’s guideline company approach was quite similar to ms walker’s in fact mr schroeder used ms walker’s calculations of demco’s net_revenues and net_income as the starting point for the derivation of his performance measures he also used two of the guideline companies chosen by ms walker educational development_corporation and library bureau inc however mr schroeder used only four performance measures and three guideline companies to derive demco’s value this is far fewer than the r continued there are only two material differences in methodology between the two versions of mr schroeder’s report first in his report mr schroeder treated the media note as a nonoperating asset see infra p he had not been able to do this in his report due to a lack of financial data second in his report mr schroeder gave his income-based value for demco’s stock approximately twice the weight of his market-based value he had given his income and market-based values approximately equal weight in his report - - measures and seven companies used by ms walker in addition the multiples chosen by mr schroeder appeared to vary more from one guideline company to another than the multiples chosen by ms walker notwithstanding these distinctions the major methodological difference between the guideline company approaches of mr schroeder and ms walker is that mr schroeder treated the media note as a separate nonoperating asset as a result mr schroeder used a three-step procedure to derive his market-based value for demco first he developed four historical performance measures for demco that completely excluded the media division’s operating results and the interest payable on the media note second he applied the guideline company multiples he developed to those measures third he added the media note’s dollar_figure face_amount to his guideline company value having performed these steps mr schroeder concluded that the value of demco’s equity before any discounts wa sec_22 the four measures used by mr schroeder were adjusted_net_income for and for to and revenues for and for to mr schroeder’s revenues were equal to demco’s net_revenues as calculated by ms walker mr schroeder’s adjusted_net_income was equal to demco’s net_income as calculated by ms walker less the months of interest on the media note included in ms walker’s net_income for a few nonrecurring items and a provision for income_tax pincite percent the third guideline company used by mr schroeder was viking office products inc - - dollar_figure on the basis of his review of studies similar to those cited by ms walker mr schroeder concluded that both lack of marketability and nonvoting_stock discounts should be applied like ms walker mr schroeder concluded that the lack of marketability discount should be percent however he concluded that the nonvoting_stock discount should be only percent as opposed to the 5-percent discount proposed by ms walker applying these discounts to his total equity value mr schroeder concluded that under his market-based method the value of the demco nonvoting common_stock on the date of the gifts was approximately dollar_figure or dollar_figure per share this is approximately dollar_figure per share more than ms walker’s dollar_figure market-based value it is also approximately dollar_figure per share more than the dollar_figure market-based value and approximately dollar_figure more than the dollar_figure overall value determined in the earlier version of mr schroeder’s report on which respondent relied in preparing the statutory notices see supra note mr schroeder’s income-based approach mr schroeder’s income-based approach differs from ms walker’s income-based approach in several important respects first in his income-based approach mr schroeder again treated the media note as a nonoperating asset whose value should be added to the present_value of demco’s predicted future income - -- from sources other than the note second mr schroeder expressly stated that his approach was designed to produce a control value for demco rather than a minority value he therefore applied a -percent minority discount to the present_value of demco’s future income third mr schroeder’s determinations of both demco’s future income and the appropriate discount rate to apply to that income were quite different from ms walker’s with respect to his estimation of demco’s future income mr schroeder unlike ms walker did attempt to predict demco’s operating results for of course because demco’s management had not made any long-term forecasts mr schroeder’s predictions like ms walker’s extrapolations necessarily were based to a considerable extent on demco’s historical operating results nevertheless mr schroeder did specifically predict that demco’s distribution marketing and administrative expenses would decline from their levels he also predicted that management’s forecasted net_income was too high with respect to the appropriate discount rate mr schroeder chose a rate of percent for the first year of hi sec_23 we note that mr schroeder like ms walker tax effected demco’s future cash-flows by subtracting hypothetical income_tax from demco’s projected net_income mr schroeder used a percent rate while ms walker used a 34-percent rate we believe this is likely to result in an undervaluation of demco because demco is an s_corporation see supra note -- - forecast he then increased that rate by percentage points for each of the next years to arrive at a terminal rate of percent by contrast ms walker chose a 75-percent rate as discussed above mr schroeder’s explanation for his choice of rates was not very clear mr schroeder claimed that at the time of the gifts long-term baa rated corporate bonds were yielding approximately percent mr schroeder then asserted that because an investment in demco was riskier than an investment in baa bonds a percentage_point risk premium would be appropriate however he did not explain why this was an appropriate premium mr schroeder also attempted to justify his rates by reference to the ibbotson data according to mr schroeder the ibbotson data showed that the average historical return on small company stocks was percent mr schroeder then asserted that a lower rate than this would be appropriate for his analysis because controlling investors would accept a lower rate of return than minority investors would once again mr schroeder did not offer any support for this assertion moreover mr schroeder did not contest ms walker’s observations that percent was an applicable risk-free rate at the time of the gifts and that small company stocks have historically yielded percentage points more than risk-free investments - - setting these objections aside for the moment mr schroeder calculated his income-based value of demco as follows first he calculated the present_value of demco’s projected net_income by discounting it at his to 17-percent rates second he computed a residual_value for demco by assuming that demco’s projected net_income would grow pincite percent per year in perpetuity and capitalizing that income at his percent rate he then discounted that terminal value back to a present_value as of the date of the gifts third he added the foregoing values together and applied his 17-percent minority discount to arrive at an income-based minority equity value of sbig_number fourth he added the face_amount of the media note to arrive at a total equity value of dollar_figure fifth and finally he applied his 40-percent lack-of-marketability and percent nonvoting discounts to arrive at rounded values of dollar_figure or dollar_figure per share this is approximately dollar_figure per share higher than ms walker’s dollar_figure per share income-based value mr schroeder’s conclusion mr schroeder made his overall appraisal of demco’s value by combining his income-based and market-based values and giving the income-based value approximately twice as much weight in mr schroeder’s overall opinion the fair_market_value of the demco -- - nonvoting common_stock mr wall gave to his children as of the date of the gifts was dollar_figure or dollar_figure per share various positions as to value the following table sets forth the various positions as to value taken by the parties or their experts kvent or report value per share report gift_tax returns dollar_figure statutory notices dollar_figure ms walker’s original dollar_figure ms walker’s revised report dollar_figure original report’s market-based value dollar_figure new income-based value dollar_figure overall value conclusion mr schroeder’s report dollar_figure market-based value dollar_figure income-based value dollar_figure overall value conclusion discussion as we observed at the outset the parties’ original positions on the value of the gifts were quite close this litigation has driven value asserted in ms value asserted in her the parties further apart the overall walker’s revised report is less than the original report and the value claimed by petitioners on their gift_tax returns similarly the value asserted in mr schroeder’s report is greater than the value -- - determined in his prior report that was used to prepare the statutory notices notwithstanding their differing conclusions as to value ms walker and mr schroeder agree on the following important points both accept the same data as an accurate representation of demco’s financial performance both agree that the guideline companies used in the market-based approaches are in fact comparable to demco two of the three companies used by mr schroeder were included in the seven companies used by ms walker ms walker used a capitalization rate of dollar_figure percent in her income-based analysis while mr schroeder used rates varying from to percent however ms walker assumed that demco would grow percent per year while mr schroeder assumed 3-percent growth the difference between the experts’ positions 75-percent effective or net capitalization rate for ms walker 12-to- 14-percent net rate for mr schroeder is therefore less than first appears both ms walker and mr schroeder agreed that a percent lack of marketability discount was appropriate both ms walker and mr schroeder agreed that a nonvoting_stock discount should also be applied ms walker asserted that the discount should be percent while mr schroeder contended that a 2-percent discount was more appropriate despite the closeness of the parties’ original positions and the large areas of agreement between the experts that existed even at time of trial the parties have been unable to settle their differences and we are now reguired to value the demco stock -- -- respondent determined in the statutory notices that the value of the gifts was dollar_figure per share this determination is presumed to be correct petitioners have the burden of proving it to be incorrect see rule a 290_us_111 101_tc_412 ms walker’s and mr schroeder’s reports were generally thoughtful and professional and their testimony was responsive and helpful nevertheless for the reasons set forth below we conclude that ms walker’s guideline company approach significantly understated demco’s value while mr schroeder’s guideline approach somewhat overstated value and has other flaws that limit its reliability we also conclude that the experts’ income-based approaches are entitled to little weight in part because it was very difficult to predict demco’s future income as of the time of the gifts as a result we conclude petitioners have not shown that the value of the gifts was less than the dollar_figure per share determined in the statutory notices to the contrary the record establishes to our satisfaction that the value lay between the experts’ guideline company values and was at least dollar_figure per share -- - problems with the guideline company approaches although ms walker’s guideline company approach was thorough and clear deserves careful consideration and is entitled to some weight we believe it systematically understated demco’s value first it did not adequately take account of the value of the dollar_figure media note second it used erroneous measures of demco’s projected income for third it did not use all the guideline company multiples but instead picked and chose among the lowest treatment of media note as noted above ms walker adjusted demco’s historical performance and forecasted earnings measures to eliminate income attributable to the media division that division was sold on date in exchange for cash and the media note however ms walker did not then readjust demco’s measures to include pro forma interest amounts on the media note or any other_amounts reflecting the media division’s income from until the date of sale as a result the only income attributable to the media note reflected in the measures calculated by ms walker was the months’ worth of interest that accrued on the note from the sale date to the end of and the interest projected to be received in demco’s performance measures as calculated by ms walker therefore understated demco’s earning power and value in fact ms walker testified that under her analysis demco’s ownership of the media note--a dollar_figure face_amount fully collateralized interest bearing asset---did not materially increase the value of the demco stock by contrast the nonoperating asset method used by mr schroeder took the value of the media note into account by adding it to the guideline value based on his performance measures and we believe it is preferable to ms walker’s approach in that respect in her testimony ms walker admitted that mr schroeder’s treatment of the media note was a reasonable approach however ms walker also stated that in her opinion a minority discount should be applied to the value of the media note under that approach because a minority stockholder could not require liguidation of demco and thus could not realize the note’s full value we agree with ms walker on this point we conclude that although mr schroeder’s treatment of the media note is preferable because it recognizes the note’s value it somewhat overstates that value to a minority stockholder however even if the 25-percent minority discount ms walker proposed at trial were applied to the value of the media note in addition to her 40-percent lack of marketability and 5-percent nonvoting_stock discounts then treating the media note as a nonoperating asset would add approximately dollar_figure per share to ms walker’s values krroneous income amount the forecasted earnings measures ms walker used in her guideline company approach were significantly less than the measures actually projected by demco’s management for example ms walker’s original report stated that demco was projecting ebit of dollar_figure and earnings_of dollar_figure however demco was actually projecting that its earnings would be approximately dollar_figure higher ie ebit of dollar_figure and earnings_of dollar_figure we conclude that ms walker simply made a few transcription errors nevertheless these errors mean that ms walker’s appraisals significantly understated demco’s value if the ebit and earnings actually projected by demco were substituted for the erroneous amounts used by ms walker then ms walker’s appraisal of the demco stock under her forecasted earnings approach would have been approximately dollar_figure per share approximately dollar_figure per share higher than the forecasted earnings value set forth in her original report the record does not disclose demco’s projected ebdit for however based on demco’s historical depreciation we conclude that the measure of ebdit used by ms walker was like her ebit and earnings measures also approximately dollar_figure too low if ms walker’s measure of demco’s ebdit were also increased by -- - dollar_figure then ms walker’s forecasted earnings value would have been approximately dollar_figure per share approximately dollar_figure per share higher than the value in her original report we note that these values are quite close to the dollar_figure guideline company value set forth in mr schroeder’s report choice of multiples when ms walker applied the guideline public company method to demco’s historical performance measures she did not use the multiples of all seven companies she had identified as comparable instead she consistently chose a multiple determined by reference to the two or three companies with the lowest multiples as shown in the following table mean multiple of the comparable multiple used by measure companies ms walker ebit ebit ebdit ebdit dfni dfni dfcf dfcf bvic dollar_figure dollar_figure ms walker justified her disregard of most of the comparable companies’ multiples by referring to the decline in demco’s earnings from according to ms walker three of the seven comparable companies had also suffered recent earnings declines it therefore made more sense to determine the applicable multiples by reference to those companies rather than by reference to the comparable companies as a whole ms walker’s use of the two or three lower multiple companies is inconsistent with the conclusion expressed elsewhere in her report that even after the decline in demco’s earnings had been taken into account demco’s profitability and risk levels were close to or at the industry norm it also may be inconsistent with her conclusion that the seven companies she identified as comparable were in fact comparable to demco for these reasons we believe that the multiples used by ms walker resulted in an understatement of the value of the demco stock see pratt et al valuing small businesses and professional practice sec_276 3d ed warning the analyst that she should be cautious and careful when using the guideline public company method to ensure that the use of certain companies for some measures but not for others does not introduce bias or distortion into the value indications if the mean multiples of the comparable companies had been applied to demco’s historical performance measures instead of the multiples used by ms walker then the value of the demco stock under ms walker’s historical performance measures approach would - -- have been approximately dollar_figure per share approximately dollar_figure per share higher than the historical performance measures value in ms walker’s original report ’ we have similar concerns with ms walker’s choice of multiples in her forecasted earnings approach ms walker’s original report discussed the forecasted earnings multiples of only two of the seven comparable companies moreover the multiples ms walker used were lower than even those two companies’ multiples the stated reason for this was that demco was predicting higher earnings growth mr schroeder’s guideline company approach notwithstanding the foregoing criticisms of ms walker’s guideline company approach we do not believe mr schroeder’s guideline public company approach deserves controlling weight as noted above ms walker’s guideline analysis was thorough and well explained it is still entitled to some weight in addition mr schroeder’s approach somewhat overstates the media note’s effect on value because it does not apply a minority discount we also accept ms walker’s criticism that it would have been preferable if mr schroeder had used more than three guideline companies moreover we note that mr schroeder used the statement in the text assumes that each performance measure 1s equally weighted ms walker stated that she gave the earnings--based measures greater weight but we are unable to determine the weighting she used -- - only four performance measures the multiples he used seemed to vary greatly from company to company and his choice of multiples was not very well explained problems with the income-based approaches ms walker testified that in theory income-based approaches should produce more accurate determinations of value because they attempt to value directly the future income streams flowing from an investment she also testified however that many assumptions must be made to employ such approaches and the results are highly sensitive to the assumptions used most importantly if the subject company’s future income is unpredictable then income-based methods will produce inaccurate appraisals of the company’s value see pratt et al supra pincite we conclude that as of the date of the gifts it was very difficult to predict demco’s future income it appears that as of that date demco’s management had predicted only year of future results due to the lack of a long-range forecast ms walker did not even attempt to predict demco’s future revenues instead she used an average of demco’s historical and forecasted results to create a measure she described as demco’s normalized free cash-flow and assumed this would grow at a constant rate in this connection we note that one of the leading treatises on business valuations cautions that historical averages or pure extrapolations from those averages are usually inadequate bases for an income-based analysis an analyst should use such averages only if she can explain why they are a reasonable proxy for future expectations see pratt et al supra pincite given the fluctuations in demco’s net_income the difficulties being experienced by demco’s major customer groups and the unsettled economic conditions around the time of the gifts it appears less likely than usual that demco’s past results could have served to predict its future results we also note that ms walker’s original report relied entirely on a market-based approach her revised report added an income-based approach only in response to respondent’s criticism of her original report for all these reasons we conclude that ms walker’s income-based approach is entitled to little weight although mr schroeder at least attempted to predict demco’s future income his income-based analysis suffers from the same flaws as ms walker’s mr schroeder’s predictions like ms walker’s extrapolations were based to a great extent on demco’s average past performance in addition mr schroeder did not explain or justify very well either his assumptions about future changes in demco’s performance or his choice of discount rates we also note that although ms walker had little criticism of mr schroeder’s guideline company approach---or couched that criticism in terms of reasonable professional differences---she identified -- - several more serious problems with mr schroeder’s income-based approach for all these reasons we conclude that mr schroeder’s income-based analysis like ms walker’s is entitled to little weight conclusion ms walker’s market-based appraisal of the demco nonvoting common_stock was dollar_figure per share mr schroeder’s market-based appraisal was dollar_figure per share for the reasons set forth above ms walker’s market-based appraisal significantly understated demco’s value as we have explained treating the media note as a nonoperating asset would have increased ms walker’s market-based values by approximately dollar_figure per share even after applying the 25-percent minority discount ms walker suggested similarly using the correct projections for demco’s earnings would have added approximately dollar_figure per share to ms walker’s forecasted earnings based valuation while using the mean multiples of the comparable companies instead of the lower multiples chosen by ms walker would have added approximately dollar_figure per share to ms walker’s historical performance measures based valuation nevertheless we still conclude that mr schroeder’s market-based appraisal somewhat overstated demco’s value in part because it did not apply a minority discount to the media note we also conclude that it does not deserve controlling weight because it used very few performance measures and comparable companies --- - ms walker’s and mr schroeder’s income-based appraisals were lower than their market-based appraisals at dollar_figure per share and dollar_figure per share respectively however we conclude that those income-based appraisals are entitled to little weight for the reasons set forth above on the basis of the foregoing and all the other facts and circumstances we conclude petitioners have not shown that the value of the demco nonvoting common_stock as of the date of the gifts was less than dollar_figure per share to the contrary the record establishes that it was at least equal to that amount to reflect all the foregoing decisions will be entered for respondent we also note that both experts’ income-based analyses probably understated demco’s value because they determined demco’s future cash-flows on a hypothetical after tax basis and then used market rates of return on taxable investments to determine the present_value of those cash-flows see supra notes
